Citation Nr: 1447902	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for periodontal disease, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part denied entitlement to service connection for periodontal disease (claimed as gingivitis and gum disease) and PTSD.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). In the present case, the Veteran is already service-connected for an anxiety disorder and has made it clear that he wants service connection for PTSD as opposed to any other psychiatric disability.  


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding that the Veteran has PTSD.

2.  The Veteran does not have a dental disability due to trauma, bone loss or osteomyelitis that had its onset in service or is otherwise related to service or a service-connected disability.  


CONCLUSION OF LAW

1.  The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2013).

2.  The criteria for establishing service connection for periodontal disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2008, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claim for entitlement to service connection for PTSD and the information and evidence needed to sustain a claim for service connection for PTSD.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
Post-service private VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran has been provided with VA examinations in 2008, 2009 and 2011.  The Board finds that these VA examinations and opinions are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and analysis

The Veteran has contended that he has PTSD due to an in -service stressor.  The Veteran has asserted that his ship came under attack by the Viet Cong while traveling through the rivers of the Mekong Delta, and that two fellow service members were killed in one of these attacks.  In addition, the Veteran has reported that he was aboard ship when they wounded some children and women in crossfire with the enemy.  Service personnel records confirm that the Veteran's ship was in the official waters of the Republic of Vietnam from February 15, 1968 to December 13, 1968.  

The Veteran is currently service-connected for anxiety disorder, not otherwise specified, claimed as depressive disorder, not otherwise specified.

Regarding the Veteran's contentions of PTSD, service connection for PTSD initially requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); 38 C.F.R. § 3.304(f) (2013).  The preponderance of the medical evidence of record fails to show that the Veteran has a diagnosis of PTSD.  

The  service treatment records do not reflect treatment for or a diagnosis of a psychiatric disability.  A psychiatric evaluation performed as part of the Veteran's separation examination was deemed to be normal.  As such, there is no evidence of a chronic psychiatric condition during active duty.

The Veteran was provided with a VA examination in April 2008.  After reviewing the evidence of record and examining the Veteran, the examiner diagnosed the Veteran with alcohol abuse and depressive disorder, not otherwise specified.  The examiner noted that the Veteran met the DSM-IV stressor criteria, but that he did not fulfill the symptom criteria for persistent avoidance of the stimulus, for persistent re-experiencing of the traumatic event, or for hyperarousal.  The examiner further found that the trauma exposure did not cause impairment in social, occupational, or other areas of functioning. 

The Veteran was provided an additional examination in April 2011.  The examiner diagnosed anxiety disorder, not otherwise specified, and found that, while the Veteran reported some traumatic experiences during his military service, he did not meet the stressor criterion of response.  The examiner found that there was no evidence to fulfill the diagnostic criteria for PTSD.  The examiner opined that the contention that the claimed stressor was related to the Veteran's fear of hostile military or terrorist activity was not supported by the evaluation.

The Board notes that the ongoing VA medical records dated from March 2002 to August 2013 reflect psychiatric treatment.  These records reflect primarily diagnoses of depression and anxiety.  However, it appears that a VA provider diagnosed with Veteran with PTSD in March 2010.  In addition, the Veteran reported to subsequent examiners that he had been diagnosed with PTSD.  However, the Veteran was seen shortly after, in April 2010, when a provider again found that he did not meet the criteria for a diagnosis of PTSD.  

Although medical records reflect that the Veteran was provided with a diagnosis of PTSD in March 2010 and reflect a history of PTSD and the Veteran's reports of this diagnosis, the Board finds that this evidence is outweighed by the competent medical evidence against the finding of a current diagnosis.  The Board places greater probative weight on the findings included in the reports of the April 2009 and April 2011 VA examinations which found that the Veteran did not meet the criteria for a diagnosis of PTSD.  These examiners cited to specific DSM criteria and explained which criteria were missing for a confirmed diagnosis.  The March 2010 medical report is not as thorough or convincing as the VA examination reports.  The VA examiners conducted thorough examinations, interviewing the Veteran extensively and reviewing the record, and found against a diagnosis of PTSD.  Significantly, a VA provider found that he did not meet the criteria for a diagnosis of PTSD in April 2010, a few weeks after the diagnosis in March 2010. 

The examinations were conducted to determine the existence of the Veteran's mental health problems.  The opinions were based on a thorough and detailed examination of the claims file and supported by an adequate and persuasive rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator. Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  As such, the Board finds that there is not competent medical evidence that the Veteran has a diagnosis of PTSD.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that stressor incident(s) may lead to PTSD is commonly known and, therefore, the Veteran's testimony that his inservice stressors resulted in a current diagnosis of PTSD has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2009 and 2011 VA examination reports more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and stressor descriptions.  

Thus, the weight of the medical and lay evidence of record establishes that the Veteran does not have PTSD and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150 (2013). Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling. Id; Note to Diagnostic Code 9913.

The Veteran does not claim and the record does not show that he had periodontal disease in service.  The Veteran contends that he has periodontal disease secondary to his service-connected diabetes mellitus.  

The Veteran was afforded a VA examination in February 2008, at which time he claimed gingivitis caused by periodontal disease.  The examiner opined that the literature supported exacerbation of periodontal destruction in conjunction with poorly controlled diabetes mellitus, but not that diabetes mellitus causes periodontal disease.  There was no finding of dental disability due to trauma or osteomyelitis.  

The evidence of record does not show that the Veteran lost any teeth due to injury or trauma, or that he has bone loss or osteomyelitis.  While it has been suggested that diabetes mellitus may exacerbate periodontal disease, there is no showing of measurable increase in its severity due to diabetes mellitus in the present case.  Moreover, periodontal disease is not considered disabling for VA compensation purposes.  See 38 C.F.R. § 4.150.  

A review of the evidence has revealed that a dental disorder for VA compensation purposes is not shown by the evidence of record.  As the preponderance of evidence is unfavorable to the claim, the Board must deny the appeal.  


ORDER

Service connection for PTSD is denied.

Service connection for periodontal disease is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


